Case 1:19-cr-00227-JLS-MJR Document 104 Filed 03/17/21 Page 1 of 25

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,
Case No. 1:19-CR-0227

(JLS) (MUR)

Plaintiff,

vs. March 8th, 2021

JOSEPH BONGIOVANNI,

PETER GERACE, JUR.,
(Via Zoom for Government)

ee ee ee eee es es se

Defendants.

TRANSCRIPT OF ARRAIGNMENT
BEFORE THE HONORABLE MICHAEL J. ROEMER
UNITED STATES MAGISTRATE JUDGE

APPEARANCES:

For the Plaintiff: JAMES P. KENNEDY, JR.
UNITED STATES ATTORNEY
BY: JOSEPH TRIPI, ESQ.
(Via Zoom for Government)
ASSISTANT UNITED STATES ATTORNEY
138 Delaware Avenue
Buffalo, NY 14202

For the Defendant: HARRINGTON & MAHONEY
BONGIOVANNI BY: JAMES HARRINGTON, ESQ.
JESSIE PYLE, ESQ.
(Via Zoom for Government)
70 Niagara Street
Third Floor
Buffalo, NY 14202

For the Defendant: JOEL DANIELS, ESQ.

GERACE (via Zoom for Government)
42 Delaware Avenue, Suite 700
Buffalo, NY 14202

Probation Officer: ANDRE MCCRAY

Audio Recorder: ROSALIE ZAVARELLA

 

 
01:54PM
01:54PM

Case 1:19-cr-00227-JLS-MJR Document 104 Filed 03/17/21 Page 2 of 25

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

APPEARANCES CONTINUED:

Transcriber: MEGAN E. PELKA, RPR
Robert H. Jackson US Courthouse
2 Niagara Square
Buffalo, NY 14202
(716) 364-6449

Proceedings recorded with electronic sound recording,
transcript prepared with computer-aided transcription.

 

 
O01:

Ol:

O01:

Ol:

O01:

Ol:

O01:

Ol:

O01:

Ol:

O01:

Ol:

O01:

O1:

O01:

Ol:

O01:

O01:

Ol:

O01:

Ol:

O01:

Ol:

O01:

Ol:

56PM

56PM

56PM

56PM

56PM

56PM

57PM

57PM

57PM

57PM

57PM

57PM

57PM

57PM

57PM

57PM

57PM

57PM

57PM

57PM

57PM

58PM

58PM

58PM

58PM

Case, t: 19-cr-00227-JLS-MJR Document 104 Filed 03/17/21 Page 3 of 25

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

v GERACE, et al -- 03/0 BY 2021 -- ARRAIGNMENT

 

 

THE CLERK: We're here on the matter of Peter Gerace,
Jr. and Joseph Bongiovanni, case number 19-CR-227, for an
argument on a second superseding indictment. Counsel from the
government, please state your name for the record.

MR. TRIPI: Joseph Tripi for the United States.

THE CLERK: Thank you. Counsel for Defendant
Bongiovanni, please state your name for the record. You are
muted.

MR. HARRINGTON: James Harrington and Jessie Pyle.

THE CLERK: Thank you. And counsel for Defendant
Gerace, please state your name for the record.

MR. DANIELS: Joel Daniels.

THE CLERK: Thank you. And I note we have
Mr. Bongiovanni and Mr. Gerace on video and we also have the
U.S. Probation Officer Andre McCray on video.

THE COURT: Good afternoon. Before we start, I have
to read a statement.

Persons granted remote access to these proceedings are
reminded of the general prohibition against photographing,
recording or rebroadcasting of court proceedings. Violation
of these prohibitions may result in sanctions including
removal of court-issued media credentials, restricted entry to
future hearings, denial of entry to future hearings, or any
other sanctions deemed necessary by the Court, including

contempt of court.

 

 
O01:

Ol:

O01:

Ol:

O01:

Ol:

O01:

Ol:

O01:

Ol:

O01:

Ol:

O01:

O1:

O01:

Ol:

O01:

O01:

Ol:

O01:

Ol:

O01:

Ol:

O01:

02:

58PM

58PM

58PM

58PM

58PM

58PM

58PM

58PM

58PM

59PM

59PM

59PM

59PM

59PM

59PM

59PM

59PM

59PM

59PM

59PM

59PM

59PM

59PM

59PM

OOPM

Case, t: 19-cr-00227-JLS-MJR Document 104 Filed 03/17/21 Page 4 of 25

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

v GERACE, et al -- 03/0 BY 2021 -- ARRAIGNMENT

 

 

Mr. Harrington, have you had an opportunity to explain to
Mr. Bongiovanni that he has the right to have this arraignment
held here in the courthouse and is he waiving that right and
agreeing to appear by videoconference today?

MR. HARRINGTON: I have and he does, Judge.

THE COURT: Mr. Daniels, have you had the opportunity
to explain to Mr. Gerace that he has the right to have this
arraignment held here in the courthouse, is he waiving that
right and agreeing to appear by video conference today?

MR. DANIELS: He is, Judge.

THE COURT: Thank you, sir. Okay. We're here for an
arraignment on a second superseding indictment. Mr. Tripi,
before we start, is the second superseding indictment -- does
that add new charges against Mr. Bongiovanni?

MR. TRIPI: It does, Your Honor and I am prepared as
I go through the indictment to indicate what charges are new.

THE COURT: Okay. Mr. Harrington, do you want to
just talk about the new charges and not go over the old
charges again?

MR. HARRINGTON: That's fine, Judge.

THE COURT: Okay.

MR. TRIPI: Want me to proceed one at a time, Your
Honor?

THE COURT: Yeah, if you just --

MR. TRIPI: A lot of the counts overlap, so it might

 

 
02:

02:

02:

02:

02:

02:

02:

02:

02:

02:

02:

02:

02:

02:

02:

02:

02:

02:

02:

02:

02:

02:

02:

02:

02:

OOPM

OOPM

OOPM

OOPM

OOPM

OOPM

OOPM

OOPM

OOPM

OOPM

OOPM

OOPM

OOPM

01PM

01PM

01PM

01PM

01PM

01PM

O1PM

01PM

O1PM

01PM

O02PM

02PM

Case, t: 19-cr-00227-JLS-MJR Document 104 Filed 03/17/21 Page 5 of 25

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

v GERACE, et al -- 03/0 BY 2021 -- ARRAIGNMENT

 

 

make sense to go through both defendants at the same time.
That's all.

THE COURT: Okay. If that's the way you want to
proceed, that's fine.

MR. TRIPI: Your Honor, the indictment alleged 18
counts total. Count 1 through 5, 8 and 10 through 18 charge
Mr. Bongiovanni. Counts 2 and 6 through 9 charge Mr. Gerace,
Jr.

The indictment begins with an introduction which describes
Mr. Bongiovanni, Mr. Gerace, some other individuals, as well
as some background regarding Mr. Bongiovanni and Gerace.

Count 1 charges Mr. Bongiovanni with conspiracy to defraud
the United States beginning in or about 2008 until about
August 2019. That has a maximum penalty of five years, a
$250,000 fine. That charge is only against Mr. Bongiovanni.
That conspiracy is an agreement with Michael Masecchia and
others known and unknown. That count had a manner and means
which is laid out, as well as a number of overt acts regarding
that conspiracy.

Count 2 charges both Mr. Bongiovanni and Mr. Gerace. I'll
note, Your Honor, in the predecessor preceding indictment,

Mr. Gerace was referenced in that as co-conspirator 2. Count
2 is a new charge, although much of the information that was
in the prior indictment in Count 1 is contained in Count 2, so

a number of the overt acts, manner and means, et cetera, but

 

 
02:

02:

02:

02:

02:

02:

02:

02:

02:

02:

02:

02:

02:

02:

02:

02:

02:

02:

02:

02:

02:

02:

02:

02:

02:

02PM

02PM

02PM

02PM

02PM

02PM

02PM

02PM

02PM

O3PM

03PM

O3PM

03PM

O3PM

03PM

03PM

03PM

O3PM

O3PM

03PM

O3PM

O3PM

04PM

04PM

04PM

Case, t: 19-cr-00227-JLS-MJR Document 104 Filed 03/17/21 Page 6 of 25

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

v GERACE, et al -- 03/0 BY 2021 -- ARRAIGNMENT

 

 

Count 2 charges both defendants with conspiracy to defraud the
United States. It has a manner and means laid out. It
incorporates the introduction by reference and that occurred
between beginning in or about 2005 and continued until in or
about February 2019. Again, the maximum penalty is five years
and a $250,000 fine. Two has a manner and means section as
well as a number of overt acts.

Page 26 of the indictment has Count 3. That relates to
Mr. Bongiovanni. Minimum is 10 years. Maximum is life.
Conspiracy to distribute controlled substances is the charge
and it's got a $10 million fine maximum.

Count 4 is a public official accepting a bribe beginning
in or about 2008 and continuing to in or about 2017. That
charge relates only to Mr. Bongiovanni. It incorporates the
introduction in Count 1 by reference. Maximum penalty is
15 years and a $250,000 fine.

Count 5 is a public official accepting a bribe. That
incorporates the introduction in Count 2. That charge begins
in or about 2009 and continues to on or about June 6, 2019 and
charges Mr. Bongiovanni. Maximum penalty is 15 years anda
$250,000 fine. That public official accepting a bribe also
references Mr. Gerace, Jr. in the body of the charge, although
he's not charged, obviously, in that count.

Count 6 charges Mr. Gerace paying a bribe to a public

official. It incorporates the introduction in Count 2 by

 

 
02:

02:

02:

02:

02:

02:

02:

02:

02:

02:

02:

02:

02:

02:

02:

02:

02:

02:

02:

02:

02:

02:

02:

02:

02:

04PM

04PM

04PM

04PM

04PM

04PM

O5PM

O5SPM

O05PM

OSPM

O5PM

O5PM

O05PM

O5SPM

O05PM

O5PM

O05PM

O5SPM

O5PM

O06PM

O6PM

O6PM

O6PM

O06PM

O6PM

Case, t: 19-cr-00227-JLS-MJR Document 104 Filed 03/17/21 Page 7 of 25

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

v GERACE, et al -- 03/0 BY 2021 -- ARRAIGNMENT

 

 

reference. Again, it begins in or about 2009 and continues to
on or about June 6, 2019, and that's in sum and substance for
paying bribes to Mr. Bongiovanni.

Count 7 is a new charge. It relates entirely to Peter
Gerace, Jr. That's for maintaining a drug-involved premises
at 999 Aero Drive, Pharaoh's Gentlemen's Club, for
manufacturing, distribution and using cocaine, cocaine base,
methamphetamine, amphetamine also known as Adderall, marijuana
and heroin in violation of 21 U.S. Code 856(a) (1) and Title
18, United States Code, Section 2. That date range of that
charge is beginning in or about 2006 and continuing until on
or about December 12th, 2019.

Count 8 is a new charge; charges both Mr. Bongiovanni and
Gerace, Jr. with conspiracy to distribute controlled
substances beginning in or about 2009 until in or about
February 2019. The offense is in relationship to the
conspiracy to possession with intent to distribute and to
distribute cocaine, cocaine base, methamphetamine and
amphetamine, also known as Adderall, and essentially
maintaining the premises at 999 Aero Drive for manufacture,
use and distribution of controlled substances.

Count 9 is a new count, relates solely to Mr. Gerace, Jr.,
charges him with conspiracy to commit sex trafficking
beginning in or about 2009 and continuing until in or about

2017. That's punishable by a maximum penalty of life

 

 
02:

02:

02:

02:

02:

02:

02:

02:

02:

02:

02:

02:

02:

02:

02:

02:

02:

02:

02:

02:

02:

02:

02:

02:

02:

06PM

O6PM

06PM

O6PM

06PM

O6PM

06PM

07PM

07PM

07PM

07PM

07PM

07PM

07PM

07PM

07PM

07PM

07PM

07PM

07PM

07PM

O8PM

O8PM

O08PM

O8PM

Case, t: 19-cr-00227-JLS-MJR Document 104 Filed 03/17/21 Page 8 of 25

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

v GERACE, et al -- 03/0 BY 2021 -- ARRAIGNMENT

 

 

imprisonment and a $250,000 fine. Judge, if I neglected to
say it, Count 8, the maximum was 20 years and a maximum $1
million fine.

Count 10, although it's a renumbered count, it is an
obstruction of justice count and it -- other than changing
some numbering of the count and incorporating the introduction
in Count 1 by reference in sum and substance -- it was
previously charged, but it is obstruction of justice related
to November 4th, 2014. All the obstruction of justice counts
are 20-year maximums, $250,000 fine.

Count 11 is another obstruction of justice charge for
Mr. Bongiovanni related to January 28th, 2015.

Count 12 is another obstruction of justice charge related
to Mr. Bongiovanni that relates to on or about November Ist,
2018. Again, 20 years maximum, $250,000 fine.

Count 13, another obstruction of justice count, relates to
Mr. Bongiovanni; maximum 20 years, maximum fine $250,000.

Count 14, another obstruction of justice count, relates to
January 28th, 2019; same penalties.

Count 15, another obstruction of justice count for
Mr. Bongiovanni beginning on a date unknown but no later than
on or about February lst, 2019 to on or about February 8th,
2019; same penalties as the other obstruction of justice
counts again. Other than some renumbering and incorporating

Counts 1 and 2 by reference, these were all previously

 

 
02:

02:

02:

02:

02:

02:

02:

02:

02:

02:

02:

02:

02:

02:

02:

02:

02:

02:

02:

02:

02:

02:

02:

02:

02:

08PM

O8PM

O08PM

O8PM

08PM

O8PM

08PM

O8PM

08PM

O8PM

09PM

O9PM

09PM

O9PM

09PM

O9PM

09PM

O9PM

O9PM

O09PM

O9PM

10PM

10PM

10PM

10PM

Case, t: 19-cr-00227-JLS-MJR Document 104 Filed 03/17/21 Page 9 of 25

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

v GERACE, et al -- 03/0 BY 2021 -- ARRAIGNMENT

 

 

charged.

Count 16 is another obstruction of justice count relating
to Mr. Bongiovanni beginning on a date unknown but no later
than February lst, 2019 and continuing to on or about June
6th, 2019. Again, maximum penalty is 20 years, $250,000 fine.

Count 17 charges Mr. Bongiovanni with false statements on
March 29th, 2019. The maximum penalty is five years and a
$250,000 fine.

Count 18 charges Mr. Bongiovanni with false statements.
Maximum penalty is five years and a $250,000 fine.

The first forfeiture allegation seeks a money judgment of
$250,000 from Mr. Bongiovanni. The second money judgment,
which is on the second forfeiture allegation, requests
forfeiture of firearms and ammunition pertaining to
Mr. Bongiovanni. Third forfeiture allegation seeks forfeiture
of real property at 999 Aero Drive in Cheektowaga and 5145
Luxor Lane in Clarence, real property relating to Mr. Gerace.
Again, the fourth forfeiture allegation also seeks forfeiture
of real property those same two premises, 999 Aero Drive
Cheektowaga, New York and 5145 Luxor Lane, Clarence, New York.

That's a summary of the indictment, Your Honor and
penalties.

THE COURT: Thank you, Mr. Tripi. Mr. Harrington,
Sir, do you waive further reading of the indictment?

MR. HARRINGTON: I do, Judge.

 

 
02:

02:

02:

02:

02:

02:

02:

02:

02:

02:

02:

02:

02:

02:

02:

02:

02:

02:

02:

02:

02:

02:

02:

02:

02:

10PM

10PM

10PM

10PM

10PM

10PM

10PM

10PM

10PM

10PM

10PM

10PM

10PM

10PM

10PM

10PM

11PM

11PM

11PM

11PM

11PM

11PM

11PM

11PM

11PM

Case oe 19-cr-00227-JLS- MJR Doc

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

404 Filed 03/17/21 Page 10 of 25

ment
v GERACE, et al -- 68 /20 -- ARRAIGNMENT

 

 

THE COURT: And how does your client plead?

MR. HARRINGTON: Not guilty.

THE COURT: Mr. Daniels, sir, do you waive further
reading of the indictment?

MR. DANIELS: We do, Judge.

THE COURT: And how does your client plead?

MR. DANIELS: Not guilty, Judge.

THE COURT: Thank you, sir. We'll put a schedule in
place. I note for Mr. Bongiovanni there's already been
pretrial motions filed. Mr. Harrington, did you want to stick
to the schedule we're currently on or did you want an
opportunity to review the superseding indictment and file
additional motions?

MR. HARRINGTON: Judge, I believe that we'll need to
file additional motions. And actually, what has happened with
the superseding indictment has actually been helpful to us in
terms of because it spells out a little bit more in detail
some of what the government's theories and what they believe
their proof is, so that we think there's some discovery items
that we need to talk to Mr. Tripi about; also, some additional
discovery items in addition to everything he's provided.

So, I think that a new order would be in order for us,
Judge. I don't know how you want to handle it with Mr. Gerace
and Mr. Daniels.

THE COURT: Well, I think we can all now get on the

 

 
02:

02:

02:

02:

02:

02:

02:

02:

02:

02:

02:

02:

02:

02:

02:

02:

02:

02:

02:

02:

02:

02:

02:

02:

02:

11PM

11PM

11PM

11PM

11PM

11PM

12PM

12PM

12PM

12PM

12PM

12PM

12PM

12PM

12PM

12PM

12PM

12PM

12PM

12PM

12PM

12PM

13PM

13PM

13PM

Case oe 19-cr-00227-JLS- MJR Doc

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

404 Filed 03/17/21 Page 11 of 25

ment
v GERACE, et al -- 68 /20 -- ARRAIGNMENT

 

 

same schedule then, right? I think that's where we're going.
So, Mr. Tripi, how much time do you need to provide additional
discovery?

MR. TRIPI: Judge, obviously there are some new
charges. There will be additional discovery. If I could have
30 days to provide that discovery. If I need more time, I'll
ask the Court, but I think it can be done in 30 days.

THE COURT: Okay. Rosalie?

MR. DANIELS: Judge, if I might?

THE COURT: Sure, sure.

MR. DANIELS: Yeah. Joel Daniels for Mr. Gerace. If
we could have 60 days, it may make it a little easier for us.
We haven't had an opportunity at all to see any of the
discovery. I understand from speaking to Mr. Harrington that
there's a lot of boxes here, Judge.

THE COURT: Okay. Well, this is -- I think this
deadline is to get Mr. Tripi to give you the discovery. And
then, I'll allow you as much time as you want to review it and
then to prepare your motions, okay? So, I think that will be
the next step. Okay, Mr. Daniels?

MR. DANIELS: Okay. Thank you, Judge.

THE CLERK: Discovery will be due April Sth.

THE COURT: Okay. Now, Mr. Daniels, how long --
would you like 60 days to review the discovery and file your

motions?

 

 
02:

02:

02:

02:

02:

02:

02:

02:

02:

02:

02:

02:

02:

02:

02:

02:

02:

02:

02:

02:

02:

02:

02:

02:

02:

13PM

13PM

13PM

13PM

13PM

13PM

13PM

13PM

13PM

13PM

13PM

13PM

13PM

13PM

13PM

13PM

13PM

13PM

13PM

13PM

14PM

14PM

14PM

14PM

14PM

Case oe 19-cr-00227-JLS- MJR Docum

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

ment104 Filed 03/17/21 Page 12 of 25
v GERACE, et al -- 08/2021 -- ARRAIGNMENT

10

 

 

MR. DANIELS: Yes, Judge. Thank you.

THE COURT: Okay. Is that okay with you,
Mr. Harrington?

MR. HARRINGTON: Yes, Judge.

THE CLERK: June 7th.

THE COURT: Mr. Tripi, how long would you like to
file a response?

MR. TRIPI: Because I'll be responding to both, Your
Honor. Could I have 30 days?

THE COURT: Sure.

THE CLERK: July 7th.

MR. HARRINGTON: Judge, before you go further,

Mr. Daniels and I had talked about it. I think that what he
meant, which is not clear, is that he would need 60 days to
review the discovery. I think he needs some additional time
to prepare his motions. Am I correct, Joel?

MR. DANIELS: That may be a good suggestion.

MR. HARRINGTON: So, maybe if he had another -- maybe
90 days would be maybe --

THE COURT: Okay. Well, we'll keep the 30 days for
discovery. Now we're going to go 90 days for motions,
Rosalie.

THE CLERK: Okay. That will be July 7th. And then?

THE COURT: Then 30 days for the government to

respond.

 

 
02:

02:

02:

02:

02:

02:

02:

02:

02:

02:

02:

02:

02:

02:

02:

02:

02:

02:

02:

02:

02:

02:

02:

02:

02:

14PM

14PM

14PM

14PM

14PM

14PM

14PM

14PM

14PM

14PM

14PM

15PM

15PM

15PM

15PM

15PM

15PM

15PM

15PM

15PM

15PM

15PM

15PM

15PM

15PM

10

11

12

13

14

15

16

17

 

Case 1: dal9- Oe JLS- MJR Docum mM meg {104 Filed 03/4/22 Page 13 of 25 4

THE CLERK: August 9th.

THE COURT: And then we'll give defendants two weeks
to reply.

THE CLERK: August 23rd.

MR. TRIPI: Judge, may I sur-reply if applicable?

THE COURT: Well, why don't we cross that bridge when
we get there.

MR. TRIPI: All right. I'll do it in the response if
necessary.

THE COURT: Okay. And set a date for oral argument.

THE CLERK: September 14th at 10:30.

MR. TRIPI: That's fine.

THE CLERK: Thank you.

THE COURT: Is that good with you, Mr. Harrington?

MR. HARRINGTON: Yes, Judge.

THE COURT: Mr. Daniels?

MR. DANIELS: It is, Judge. Thank you.

THE COURT: Okay. And right now, unless somebody

18

19

20

21

22

23

24

25

 

thinks it should be different, that will be by Zoom, okay? We

don't know where the future is going to take us with this,

okay? All right.

MR.

TRIPI:

Your Honor, may I raise just one thing

before I ask to exclude time and --

THE

MR.

COURT:

TRIPI:

Okay.

-- just to point out that on the current

 

 
02:

02:

02:

02:

02:

02:

02:

02:

02:

02:

02:

02:

02:

02:

02:

02:

02:

02:

02:

02:

02:

02:

02:

02:

02:

15PM

15PM

15PM

15PM

15PM

16PM

16PM

16PM

16PM

16PM

16PM

16PM

16PM

16PM

16PM

16PM

16PM

16PM

16PM

16PM

16PM

16PM

16PM

16PM

17PM

Case oe 19-cr-00227-JLS- MJR Docum

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

ment 104 Filed 03/17/21 Page 14 of 25
v GERACE, et al -- 08/2021 -- ARRAIGNMENT

12

 

 

motions that Mr. Harrington had filed, replies were due

March 9th and oral arguments were due March 16th. I
understand there's more discovery and there's certain things
that have changed and he's going to have to review that and
make certain responses or motions, excuse me, but I think
there may be certain portions of those motions that have
already been filed that are still ripe, I guess, for argument,
that sort of will permeate through the case. Should we deal
with those now or --

THE COURT: I thought what we just agreed on was that
we're going to start over, right? Mr. Harrington is going
to -- if he wants to reassert these motions, he'll reassert
them with the current batch of motions. Is that right,

Mr. Harrington?

MR. HARRINGTON: Yes, Judge.

THE COURT: That's what I prefer to do. I don't want
to break it up.

MR. TRIPI: Okay, Judge. I was just making sure we
weren't supplementing what was already filed. We're starting
over?

THE COURT: Starting over. Okay. Now, I'll hear
from you, Mr. Tripi, on Speedy Trial.

MR. TRIPI: Yes, Your Honor. I'd ask that the time
from today's date until the defense motion deadline, which is

July 7th, 2021, be excluded in the interest of justice in the

 

 
02:

02:

02:

02:

02:

02:

02:

02:

02:

02:

02:

02:

02:

02:

02:

02:

02:

02:

02:

02:

02:

02:

02:

02:

02:

17PM

17PM

17PM

17PM

17PM

17PM

17PM

17PM

17PM

17PM

17PM

17PM

17PM

17PM

17PM

17PM

18PM

18PM

18PM

18PM

18PM

18PM

18PM

18PM

18PM

Case oe 19-cr-00227-JLS- MJR Docum

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

ment104 Filed 03/17/21 Page 15 of 25
v GERACE, et al -- 08/2021 -- ARRAIGNMENT

13

 

 

interest of effective assistance of counsel. Counsel for

Mr. Bongiovanni already has a lot of discovery that they'll be
reviewing. In addition, he'll be obtaining more discovery and
they'll be assessing that discovery in light of the second
superseding indictment which did, although has a lot of the
same charges, does add some new charges and, of course, adds a
co-defendant.

As it relates to Mr. Gerace's counsel, Mr. Daniels,
obviously, until a few days ago, there were no charges pending
against Mr. Gerace. So, there's been no discovery previously
provided to Mr. Daniels. So, he'll have to obtain all the
discovery that was previously made available and provide it to
Mr. Bongiovanni plus any additional discovery that is
generated in the case.

We're going to be providing that on the deadline that the
Court had set of April 5th. There is voluminous discovery.

We are putting it in a searchable, reviewable format. This is
the nature -- this is the type of case though, I will say,
that investigation will continue. So, there may be additional
items that come in after that date and we understand our
obligations under Rule 16(c). We'll keep providing discovery
on a continuing basis.

I'd ask that, for those reasons though, for defense
counsel to review the discovery, consult with their clients,

assess that discovery in light of the second superseding

 

 
02:

02:

02:

02:

02:

02:

02:

02:

02:

02:

02:

02:

02:

02:

02:

02:

02:

02:

02:

02:

02:

02:

02:

02:

02:

18PM

18PM

18PM

18PM

18PM

18PM

18PM

19PM

19PM

19PM

19PM

19PM

19PM

19PM

19PM

20PM

20PM

20PM

20PM

20PM

20PM

20PM

20PM

20PM

20PM

Case oe 19-cr-00227-JLS- MJR Docum

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

ment 104 Filed 03/17/21 Page 16 of 25
v GERACE, et al -- 08/2021 -- ARRAIGNMENT

14

 

 

indictment, that time be excluded from the Speedy Trial Act
clock until July 7th, 2021 for the defense filing of motions,
for effective assistance of counsel, for continuity of counsel
and for all those reasons, it would outweigh both of the
defendants' and the public's right to a more speedy trial
pursuant to Title 18 U.S. Code 3161(h) (7) (A) and

3161 (h) (7) (B) (iv) and I'd ask that an order of exclusion be
entered to that effect.

THE COURT: Mr. Harrington?

MR. HARRINGTON: We agree, Judge.

THE COURT: Mr. Daniels?

MR. DANIELS: No objection, Judge.

THE COURT: For the reasons stated by the government,
the Court finds that the ends of justice served by the request
for continuance outweigh the best interest of the defendants
and the public in a speedy trial and the time between today
and July 7th, 2021 shall be excluded from the Speedy Trial
clock.

Mr. Bongiovanni has been released on conditions since the
original indictment. I know of no problems with that, so
he'll continue on conditions. And Mr. Gerace was released on
conditions by the magistrate judge in Florida. I am going to
go through those conditions with Mr. Gerace quickly just so --
to make sure we're all on the same page here.

MR. DANIELS: Judge, if I might?

 

 
02:

02:

02:

02:

02:

02:

02:

02:

02:

02:

02:

02:

02:

02:

02:

02:

02:

02:

02:

02:

02:

02:

02:

02:

02:

20PM

20PM

20PM

20PM

20PM

20PM

21PM

21PM

21PM

21PM

21PM

21PM

21PM

21PM

21PM

21PM

21PM

21PM

21PM

21PM

21PM

21PM

21PM

21PM

21PM

Case oe 19-cr-00227-JLS- MJR Doc

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

404 Filed 03/17/21 Page 17 of 25

ment
v GERACE, et al -- 68 /20 -- ARRAIGNMENT

15

 

 

THE COURT: Yes, sir.

MR. DANIELS: JI didn't meant to interrupt the Court.
The conditions were set by the magistrate judge in Fort
Lauderdale. We did object to several of the conditions and
explained that we would revisit those most likely when
Mr. Gerace was transferred here to Buffalo or came up to
Buffalo. I understand the Court wants to go through those.
do have some objections to several of them and I just want to
raise that as the Court goes through them.

THE COURT: Okay. Mr. Daniels, here's my
understanding of the statute and the case law in this area,
okay?

MR. DANIELS: Yes.

THE COURT: The judge down there set these
conditions, okay? If you're opposed to any of those
conditions, you need to appeal that to the district court
judge and in this case, that's Judge Sinatra, okay? The way
the statute reads, I don't review what the magistrate judge
down in Florida did, okay? And --

MR. DANIELS: Well, we did -- again, for the -- I'm
sorry.

THE COURT: I could cite you a couple cases which I
think support that.

MR. DANIELS: JI understand.

THE COURT: There's United States vs. Cisneros, 328

I

 

 
02:

02:

02:

02:

02:

02:

02:

02:

02:

02:

02:

02:

02:

02:

02:

02:

02:

02:

02:

02:

02:

02:

02:

02:

02:

22PM

22PM

22PM

22PM

22PM

22PM

22PM

22PM

22PM

22PM

22PM

23PM

23PM

23PM

23PM

23PM

23PM

23PM

23PM

23PM

23PM

23PM

23PM

24PM

24PM

Case oe 19-cr-00227-JLS- MJR Docum

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

ment104 Filed 03/17/21 Page 18 of 25
v GERACE, et al -- 08/2021 -- ARRAIGNMENT

16

 

 

F.3d 610, (10th Cir. 2003), United States vs. Pickens which is
the District of New Hampshire December 21st, 2011. And so,
your option to appeal anything or to question anything that
the magistrate judge did in Florida is to appeal under 3145 to
District Judge Sinatra, okay?

MR. DANIELS: I understand Judge. Just for the
record, I just wanted to state very briefly what our concerns
were. And again, I did raise that before the magistrate
judge. I don't mean to impose on the Court at all, but there
are some issues that were fairly important to Mr. Gerace. If
I may, Judge, I'll go through them very quickly.

THE COURT: Sure.

MR. DANIELS: If I can. Thank you. We have to
surrender our passport. I don't have it yet. JI should have
it within the next few days. As soon as I do, I will see that
that's given to the clerk's office.

Number two, we're supposed to stay away, required to not
have any contact with witnesses. We're only aware of one that
was mentioned, that's Kathleen Nigro, also known as -- Katrina
Nigro, I'm sorry, also known as Katrina Lee. Briefly, she'd
be the last person that Mr. Gerace would want to have any
contact with. I don't think he'd want to be in the same
hemisphere with her. They were divorced five years ago and
she's caused a lot of difficulty and trouble for him over the

last five years. She doesn't seem to want to stop, but she's

 

 
02:

02:

02:

02:

02:

02:

02:

02:

02:

02:

02:

02:

02:

02:

02:

02:

02:

02:

02:

02:

02:

02:

02:

02:

02:

24PM

24PM

24PM

24PM

24PM

24PM

24PM

24PM

25PM

25PM

25PM

25PM

25PM

25PM

25PM

25PM

25PM

25PM

25PM

26PM

26PM

26PM

26PM

26PM

26PM

Case oe 19-cr-00227-JLS- MJR Docum

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

ment104 Filed 03/17/21 Page 19 of 25
v GERACE, et al -- 08/2021 -- ARRAIGNMENT

17

 

 

very, very active on Facebook and she's had a lot of harmful
attacks against him on Facebook as recently as the last few
days. And we would ask that the Court perhaps advise the
government to direct her to discontinue and refrain from those
attacks. And if we have to raise that before Judge Sinatra,
we will.

Most importantly, Judge, Mr. Gerace is the sole owner of
his business, that's Pharaoh's Gentlemen's Club, or as the
media refers to it, as a strip club, of course. He's owned it
for three years. It's a very successful business. He has
taken some financial hits because of COVID in the last year,
but it seems to be recovering and doing quite well.

The business opens at noon and it stays open until the
early morning hours, depending, of course, on how long they
can open with the government's COVID restrictions. And
according to the conditions of release, he is not allowed to
go there. He is not allowed to go to his business. This is
his sole source of income.

And all we ask for is the ability to go and just do some
office work between 9 in the morning and 12 noon. That's
before anybody even gets there. That's before the employees
get there. There's over 100 employees and they don't start
coming in until after noon. So, if he could be there between
nine in the morning and noon just to do some paperwork and the

rest of the time he won't be there. And that business runs

 

 
02:

02:

02:

02:

02:

02:

02:

02:

02:

02:

02:

02:

02:

02:

02:

02:

02:

02:

02:

02:

02:

02:

02:

02:

02:

26PM

26PM

26PM

26PM

26PM

26PM

26PM

27PM

27PM

27PM

27PM

27PM

27PM

27PM

27PM

27PM

27PM

27PM

27PM

27PM

28PM

28PM

28PM

28PM

28PM

Case oe 19-cr-00227-JLS- MJR Docum

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

ment104 Filed 03/17/21 Page 20 of 25
v GERACE, et al -- 08/2021 -- ARRAIGNMENT

18

 

 

seven days a week, because that's a very harsh, almost unfair
restriction on him not to be allowed to go to his business.
That's a rather hard on him, Judge.

Again, we raised these issues. I understand the
magistrate in Florida may not have been familiar with all
these matters because she's a native of Lauderdale and is not
here, but I bring that up to the Court's attention because
those are fairly restrictive for Mr. Gerace and ask for any
consideration the Court can do here, Judge. Thank you.

MR. TRIPI: Well, Judge, that's the location where
he's charged with maintaining a drug-involved premises and
conspiring to commit sex trafficking. So, that was -- in lieu
of moving for detention in a case where we had very strong
dangerousness arguments, we instead landed on that restriction
and the magistrate judge in Florida agreed.

THE COURT: Yeah. And as I stated, Mr. Daniels, the
way I read the statute and the case law, I don't have the
authority to undo what she did, Judge Sinatra would, and you
have to appeal to him, okay?

MR. DANIELS: I understand.

THE COURT: Okay. All right. So, he is to report to
pretrial services directed by U.S. Probation Office. He's to
Surrender any passport or passport card to the clerk of court.
He is to surrender any international travel documents to

appropriate authorities. He is not to obtain a new passport

 

 
02:

02:

02:

02:

02:

02:

02:

02:

02:

02:

02:

02:

02:

02:

02:

02:

02:

02:

02:

02:

02:

02:

02:

02:

02:

28PM

28PM

28PM

28PM

28PM

28PM

28PM

29PM

29PM

29PM

29PM

29PM

29PM

29PM

29PM

29PM

29PM

29PM

29PM

29PM

30PM

30PM

30PM

30PM

30PM

Case oe 19-cr-00227-JLS- MJR Docum

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

ment104 Filed 03/17/21 Page 21 of 25
v GERACE, et al -- 08/2021 -- ARRAIGNMENT

19

 

 

or other international travel documents. His travel is
restricted to the Western District of New York unless
permission is granted to travel elsewhere. He is to remain at
a verifiable address approved by pretrial services. He's to
avoid all contact with co-defendants and defendants in related
cases unless approved by pretrial services. He is to avoid
all contact with directly or indirectly with any person who
are or who may become a potential victim or witness in this
case.

He is not to possess a firearm or destructive device. He
is to refrain from any use of alcohol. He is to refrain from
any use or unlawful possession of a narcotic drug unless
prescribed. He is to submit to drug and alcohol testing and/
or treatment as directed by pretrial services, including co-
payment. He is to refrain from obstructing or attempting to
obstruct or tamper in any fashion with the efficiency and
accuracy of any prohibited substance testing which is required
as a condition of release.

He is to abide by the conditions of a location monitoring
program through GPS to be monitored electronically via home
detention and restricted to his residence at all times except
for employment, education, religious services, medical,
substance abuse or mental health treatment, attorney visits,
court appearance and court-ordered obligations. He will

contribute to the cost of services as directed by the pretrial

 

 
02:

02:

02:

02:

02:

02:

02:

02:

02:

02:

02:

02:

02:

02:

02:

02:

02:

02:

02:

02:

02:

02:

02:

02:

02:

30PM

30PM

30PM

30PM

30PM

30PM

30PM

30PM

31PM

31PM

31PM

31PM

31PM

31PM

31PM

31PM

31PM

31PM

31PM

31PM

31PM

31PM

31PM

31PM

31PM

Case oe 19-cr-00227-JLS- MJR Docum

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

ment104 Filed 03/17/21 Page 22 of 25
v GERACE, et al -- 08/2021 -- ARRAIGNMENT

20

 

 

services office. He is to refrain from obstructing or
attempting to obstruct or tamper in any fashion with the
electronic monitoring which is reguired as a condition of
release. He is to report within 72 hours to pretrial services
any contact with any law enforcement personnel including but
not limited to any arrest, questioning or traffic stop.

He shall not have any contact with Katrina Nigro. He
shall not visit Pharaoh's Gentlemen's Club located at 999 Aero
Drive, Cheektowaga, New York and is to stay away from any
other strip clubs.

Mr. Gerace, do you understand those conditions of release,
sir? You're on mute, sir. Do you know how to take yourself
off mute?

THE DEFENDANT: Yes, I do, Your Honor.

THE COURT: Okay. Do you understand those
conditions, sir?

THE DEFENDANT: Yes, I do, Your Honor.

THE COURT: Okay. Very good. So, as I said,
Mr. Daniels if you want any of those changed, what the
magistrate judge did in Florida, you'll have to appeal that to
Judge Sinatra.

I don't know if this happened before in this case or down
in Florida, but pursuant to Federal Rule of Criminal Procedure
5(£), I direct the government to comply with its obligation

under Brady vs. Maryland and its progeny to disclose to

 

 
02:

02:

02:

02:

02:

02:

02:

02:

02:

02:

02:

02:

02:

02:

02:

02:

02:

02:

02:

02:

02:

02:

02:

02:

02:

31PM

31PM

32PM

32PM

32PM

32PM

32PM

32PM

32PM

32PM

32PM

32PM

32PM

32PM

32PM

32PM

32PM

32PM

32PM

32PM

32PM

32PM

32PM

32PM

32PM

Case oe 19-cr-00227-JLS- MJR Docum

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

ment104 Filed 03/17/21 Page 23 of 25
v GERACE, et al -- 08/2021 -- ARRAIGNMENT

21

 

 

defense all information, whether admissible or not, that is
favorable to the defendant, material either to guilt or to
punishment and known to the prosecution, the government.
Possible consequences for non-compliance may include dismissal
of individual charges or the entire case, exclusion of
evidence, a professional discipline or court sanctions on the
attorneys responsible.

I will be entering a written order more fully describing
this obligation and possible consequences of failing to meet
and I direct the government to review and comply with that
order. Mr. Tripi, do you confirm on the behalf of the
government that the government understands its obligations and
will fulfill them?

MR. TRIPI: Yes, Your Honor.

THE COURT: Okay. Mr. Tripi, is there anything else
today?

MR. TRIPI: Not today, Your Honor.

THE COURT: Mr. Harrington?

MR. HARRINGTON: No, sir.

THE COURT: Mr. Daniels?

MR. DANIELS: No, Your Honor.

THE COURT: Officer McCray?

P.O. MCCRAY: No, Judge. Thank you.

THE COURT: All right. Have a good day and stay

safe, okay?

 

 
02:33PM

02:33PM

02:33PM

Case oe 19-cr-00227-JLS- MJR Doc

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

404 Filed 03/17/21 Page 24 of 25

ment
v GERACE, et al -- 68 /20 -- ARRAIGNMENT

22

 

 

MR. TRIPI: Thank you, Your Honor.
MR. DANIELS: Thanks, Judge.

(Proceedings concluded.)

 

 
Case 1:19-cr-00227-JLS-MJR Document 104 Filed 03/17/21 Page 25 of 25

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

23

 

 

CERTIFICATE OF TRANSCRIBER

 

In accordance with 28, U.S.C., 753(b), I certify that
this is a true and correct record of the proceedings held in
the United States District Court for the Western District of
New York before Honorable Judge Michael J. Roemer, on March

8th, 2021.

s/ Megan E. Pelka, RPR

 

Megan E. Pelka, RPR

Transcriber

 

 
